Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1, 8, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,648,281. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘281 teaches all elements of the independent claims.

Claim 1 of Current Application
Claim 1 of ‘281
1. A method for movie segment bookmarking and sharing, the method comprising: 
providing, by a movie system operating on a server computer to a user device through a user interface, a texture strip comprising frame representations of a video and a marker overlaying the texture strip for marking a segment of the video; 
receiving, by the movie system based on the marker overlaying the texture strip, information about the segment of the video, the information indicating a sequential group of frames in the segment of the video; 
generating, by the movie system based on the information about the segment of the video, a movie segment bookmark that tags the segment of the video, wherein the movie segment bookmark includes a start time and an end time for the segment of the video; 
storing, by the movie system, the movie segment bookmark at a segment address for accessing the segment of the video, the segment address containing at least one of a first identifier identifying the movie segment bookmark, a second identifier identifying the video, the start time, or the end time for the segment of the video; and 
sending, by the movie system, the movie segment bookmark over a network to a viewer device, wherein activating the movie segment bookmark on the viewer device causes the viewer device to play the segment of the video.
A method for enabling a viewer of a movie to create movie segment bookmarks, comprising: 
a movie system receiving a movie, the movie system embodied and operating on one or more server machines; 
the movie system building a texture strip representing the movie, wherein the texture strip represents the movie in its entirety and comprises sequential textured frame representations corresponding to frames of the movie and associated information applied to or inserted into the frames, and wherein each of the sequential textured frame representations is produced by applying a predetermined function to a frame in the movie; 
the movie system providing a player application to a client device associated with a viewer, the player application displaying on the client device the texture strip representing the movie and a movie segment bookmarking indicator having left and right edges marking a sequential group of frames therebetween of the movie relative to the texture strip, wherein the left and right edges of the movie segment bookmarking indicator are adjustable relative to the texture strip by the viewer through a user interface of the player application running on the client device associated with the viewer to define a desired sequential group of frames, wherein the movie is being played on the client device; 
in response to an actuation of the movie segment bookmarking indicator by the viewer via the user interface on the client device to deep tag a portion of the movie, the player application sending movie metadata to the movie system, the movie metadata including settings of the movie segment bookmarking indicator marking the desired sequential group of frames relative to the texture strip; 
the movie system creating a movie segment bookmark based at least in part on the settings of the movie segment bookmarking indicator, the movie segment bookmark identifying the sequential group of frames of the movie as a separately addressable movie segment, the movie segment having a segment address in the movie system; and 
the movie system sending the movie segment bookmark over a network to at least one recipient who is permitted to view the movie segment.



Allowable Subject Matter
Claims 2-7, 9-14, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171